Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.1 Filed 06/18/19 Page 1 of 58




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION



LOUIS RAY, individually and on                 Civil Action No.
behalf of all others similarly situated,
                                               Hon.
                           Plaintiff,

    v.

GENERAL MOTORS, LLC,

                           Defendant.



    CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL




                                           1
 Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.2 Filed 06/18/19 Page 2 of 58




                                          TABLE OF CONTENTS

I. INTRODUCTION ...............................................................................................1
II. JURISDICTION & VENUE ...............................................................................5
III.     PARTIES ..........................................................................................................6
IV.      FACTUAL ALLEGATIONS ...........................................................................8
  A. The GM 8L45 and GM 8L90 Eight-Speed Automatic Transmissions ............8
  B. The Defective Transmissions Are Covered Under GM’s Warranty ..............11
  C. The GM 8L90 and 8L45 Transmissions are Defective ..................................14
  D. GM’s Longstanding Knowledge of the Transmission Defect ........................14
       a. NHTSA Complaints ....................................................................................15
       b. Customer Complaints Published in Various Other Online Fora .................20
       c. Trade Publications .......................................................................................24
  E. Internal Publications and Bulletins Confirm Defendant’s Knowledge of the
  Transmission Defect as Early as 2015 ..................................................................25
  F. GM Failed and Continues to Fail to Inform Consumers of the Transmission
  Defect or Provide a Remedy within a Reasonable Time ......................................31
V. CLASS ACTION ALLEGATIONS ..................................................................32
VI.      TOLLING OF STATUTES OF LIMITATIONS...........................................36
VII. CAUSES OF ACTION...................................................................................37
VIII. PRAYER FOR RELIEF .................................................................................53




                                                             i
    Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.3 Filed 06/18/19 Page 3 of 58




        The allegations herein are based on personal knowledge as to Plaintiff’s own

conduct and are made on information and belief as to all other matters based on an

investigation by counsel:1

I.      INTRODUCTION
        1.    Motor vehicles rely on a transmission to translate the power generated

by the engine into usable and controllable rotation of the vehicle’s wheels by shifting

through a series of gear ratios. When a transmission functions properly, a vehicle

behaves as expected, allowing the driver to predictably and reliably control the speed

and acceleration of the vehicle via manipulation of the gas pedal. Additionally, a

properly functioning transmission allows the vehicle to drive smoothly when shifting.

When a transmission does not function properly, drivers and passengers are subjected

to dangerous conditions, including a vehicle that hesitates, shakes, shudders, bucks,

kicks, jerks, or harshly engages or shifts.

        2.    Between 2015 and 2019, millions of cars, body-on-frame trucks, and

unibody sport utility vehicles (“SUVs”) designed, manufactured, marketed,

distributed, warranted, and sold by General Motors, LLC (“GM” or “Defendant”)

were assembled with either of two GM-manufactured eight-speed transmissions:


1
  Counsel’s investigation includes an analysis of publicly available information,
including investigations by the National Highway Traffic Safety Administration
(“NHTSA”), consumer complaints to NHTSA, and additional analysis. Plaintiffs
believe that a reasonable opportunity for discovery will provide further support for
the claims alleged herein.

                                              1
    Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.4 Filed 06/18/19 Page 4 of 58




model 8L90 or 8L45 (the “Defective Transmission(s)”). Neither of the Defective

Transmissions functions properly or safely.

        3.    As further explained below, the Class Vehicles have a common defect.

They were sold with a Defective Transmission that, among other things, hesitates,

shakes, shudder, bucks, kicks, jerks, harshly engages, or shifts when the automatic

transmission changes gears. These issues (collectively the “Transmission Defect”)

occur whether a Class Vehicle is accelerating or decelerating, while staying in a single

gear, or when not actively shifting gears.

        4.    The Transmission Defect can cause unsafe conditions, including but not

limited to: suddenly and violently lurching forward, loss of forward propulsion, and

unpredictable and unreliable acceleration. These conditions present a safety risk by

severely affecting the driver’s ability to predict and control the vehicle’s speed,

acceleration, and deceleration. Furthermore, the Transmission Defect is related to

internal issues within the transmission and/or torque converter2 causing friction

surfaces, hydraulic systems, and gears to not function properly, and results in the

circulation of metal shavings through the transmission. This friction causes damage

to the transmission and/or torque converter, eventually leading to failure requiring the

replacement of various components such as the torque converter, valve body, and/or

2
  A torque converter is a fluid coupling which connects the engine’s output shaft to
the transmission. A torque converter serves a similar purpose as that of a mechanical
clutch in a vehicle with a manual transmission.

                                             2
 Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.5 Filed 06/18/19 Page 5 of 58




the entire transmission.

      5.     Despite knowing since prior to 2015 that its vehicles were equipped with

Defective Transmissions that contain a defect in design, manufacturing, materials

and/or workmanship that causes unsafe conditions while driving, GM failed to warn

consumers about the Transmission Defect through advertisements, on its website,

and/or through communications from its authorized dealers before or at the time of

purchase. Despite many opportunities and methods to do so, GM failed to disclose

the Transmission Defect. Had GM properly disclosed the Transmission Defect,

Plaintiffs and members of the Classes would not have purchased or leased the Class

Vehicles or would not have purchased or leased them at the prices they paid.

      6.     GM marketed and advertised these vehicles as safe and reliable, all the

while knowing that the Transmission Defect was inherent in each of the Class

Vehicles at the time of sale or lease and with knowledge that the Class Vehicles are

unfit for their ordinary use. GM has unreasonably delayed implementing a fix to this

known Transmission Defect.

      7.     The Class Vehicles with the Transmission Defect present an

unreasonable safety risk to Plaintiff, members of the Classes and the public.

      8.     Plaintiff Louis Ray (“Plaintiff”) brings this class action against GM,

individually and on behalf of all persons in the United States who purchased, leased,

or own a Chevrolet, GMC, or Cadillac vehicle equipped with a model 8L90 or 8L45


                                          3
 Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.6 Filed 06/18/19 Page 6 of 58




transmission, asserting claims for declaratory judgment, violation of the Magnuson-

Moss Warranty Act, 15 U.S.C. § 2301, et seq., unjust enrichment, fraud, breach of

express and implied warranties, and violation of the Michigan Consumer Protection

Act, Mich. Comp. Laws § 445.903, et seq.

      9.     Plaintiff seeks to remedy the injuries suffered as a result of the

Transmission Defect and to require GM to compensate Plaintiff and members of the

Classes (defined below) for damages, including, inter alia, actual damages,

deprivation of the benefit of their bargain, and the loss of value of the Class Vehicles

resulting from the defect.

      10.    Plaintiff and members of the Classes seek damages and equitable relief

for the conduct of GM related to the Transmission Defect as alleged in this Complaint.

Specifically, Plaintiff and the Classes seek, inter alia, an order enjoining GM from

continuing the unlawful conduct alleged herein, actual and statutory damages,

damages for diminished value of the Class Vehicles and/or deprivation of the benefit

of the bargain made at the time of sale or lease, compensation for time and monies

spent on maintenance as a result of any purported fix or to diagnose a cause of the

Transmission Defect, restitution for purchase of extended warranties that will go

unused, restitution in the form of reimbursement for all monies paid to purchase or

lease the Class Vehicles, and punitive damages for GM’s knowing fraud that put

drivers in Michigan and nationwide at risk.


                                           4
 Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.7 Filed 06/18/19 Page 7 of 58




II.   JURISDICTION & VENUE

      11.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §

1332(d)(2). The matter in controversy, exclusive of interest and costs, exceeds the

sum or value of $5,000,000 and is a class action in which there are more than 100

members of the Classes, members of the Classes (as defined below) are citizens of

states different from Defendant and greater than two-thirds of the members of the

Classes reside in states other than the state in which Defendant is a citizen. This Court

also has jurisdiction over supplemental state law claims pursuant to 28 U.S.C. § 1367

and jurisdiction over the Magnuson-Moss Warranty Act claim by virtue of diversity

jurisdiction being exercised under the Class Action Fairness Act (“CAFA”).

      12.    Venue properly lies in this District pursuant to 28 U.S.C. § 1391(a), (b)

and (c) because: Defendant maintains operational facilities in this District; a

substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred in

this District; Defendant conducts a substantial amount of business in this District; and

Defendant is headquartered in this District. Accordingly, Defendant has sufficient

contacts with this District to subject Defendant to personal jurisdiction in the District

and venue is proper.

      13.    This Court has personal jurisdiction over Defendant because it has

conducted substantial business in this District, is properly at home in this District, and

intentionally and purposefully placed Class Vehicles into the stream of commerce



                                            5
 Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.8 Filed 06/18/19 Page 8 of 58




within this District and throughout Michigan and the United States.

III.   PARTIES

       14.   Plaintiff Louis Ray is a citizen of the State of Michigan and resides in

Gross Pointe Woods, Michigan. On or about August 14, 2017, Plaintiff purchased a

GM-manufactured 2015 Cadillac Escalade Utility 4D Luxury V8, which is one of the

Class Vehicles, for personal, family or household use. Plaintiff purchased his Class

Vehicle from Vyletel Buick GMC, an authorized GM dealer in Sterling Heights,

Michigan. Plaintiff purchased the car because of its reputation for passenger safety,

reliability, and utility, consistent with his review of GM’s advertising.

       15.   Unbeknownst to Plaintiff at the time the vehicle was purchased, the

vehicle was equipped with a transmission containing the Transmission Defect. As a

result, Plaintiff has experienced hesitation, shaking, kicking, and lurching when

driving his vehicle. On one occasion, Plaintiff was unable to drive his Class Vehicle

in reverse after starting the vehicle. He has taken his vehicle to his dealership for

repair, but the dealership has only performed a computer reset, which has not

remedied the issues. Accordingly, to date, Defendant has not provided Plaintiff with

a remedy for his vehicle’s Transmission Defect.

       16.   Had GM disclosed the Transmission Defect before Plaintiff purchased

his vehicle, Plaintiff would not have purchased his Class Vehicle. The defect in his

vehicle has inter alia, caused Plaintiff out-of-pocket losses, deprived Plaintiff of the



                                           6
    Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.9 Filed 06/18/19 Page 9 of 58




benefit of the bargain made at the time of purchase, caused a loss of warranty value,

and significantly diminished the value of the Class Vehicle. GM knew about the

Transmission Defect but did not disclose this defect to Plaintiff, so Plaintiff purchased

the vehicle relying upon the reasonable, but mistaken, belief that his Class Vehicle

was safe to operate as designed and manufactured.

        17.   Defendant GM is a limited liability company organized and existing

under the laws of the State of Delaware, and is headquartered at 300 Renaissance

Center, Detroit, Michigan, 48265.

        18.   GM is the largest manufacturer of automobiles in the United States,

selling approximately 8.4 million vehicles globally in 2018, and earning $147 billion

in revenue.3 GM also has thousands of official dealerships across the United States.

        19.   At all times relevant to this action, Defendant manufactured, distributed,

sold, leased, and warranted the Class Vehicles under the Chevrolet (Chevy), Cadillac,

and GMC brand names throughout the United States. Defendant and/or its agents

designed, manufactured, and/or installed the Defective Transmissions in the Class

Vehicles. Defendant and/or its agents also developed and disseminated the owner’s

manuals, warranty booklets, maintenance schedules, advertisements, and other

promotional materials relating to the Class Vehicles.

3
 Exhibit A, Press Release, General Motors, GM Reports Another Strong Year of
Earnings, https://media.gm.com/content/dam/Media/gmcom/investor/2019/feb/GM
-Q4-2018-Press-Release-PDF.pdf. (last visited June 12, 2019).

                                           7
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.10 Filed 06/18/19 Page 10 of 58




      20.    On information and belief, at all times relevant to this action, Defendant

made decisions related to advertisement, marketing, sales, warranties, and recalls of

vehicles under the Chevrolet (Chevy), Cadillac, and GMC brand names from their

Detroit, Michigan headquarters, which is located within this District.

IV.   FACTUAL ALLEGATIONS

      A.     The GM 8L45 and GM 8L90 Eight-Speed Automatic
             Transmissions

      21.    In or around late 2014, GM began advertising a new feature for certain

models of vehicles—the eight-speed automatic transmission. Two models of eight-

speed automatic were introduced: the GM 8L90 and the GM 8L45 (the “Defective

Transmission(s)”). Prior to this, most of GM’s vehicles with automatic transmissions

were equipped with four or six-speed transmissions.

      22.    A vehicle’s transmission is an essential part of a vehicle’s drivetrain.

The purpose of the transmission is to ensure that the proper amount of power goes to

a vehicle’s wheels to drive at a given speed. The transmission also controls the

engine’s power distribution and multiplies the torque of the engine across the gears,

each of which corresponds to a different range of speed. As an engine generates

torque, the transmission uses different “gear ratios” (the relationship between gears)

that regulate the rotational energy in order to spin the wheels. When engaging gears

or when stopping, there needs to be a mechanism that disconnects the transmission

from the engine so that the engine can continue to spin. Otherwise, the engine would


                                          8
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.11 Filed 06/18/19 Page 11 of 58




die every time the vehicle stops, or a driver would be unable to control the

acceleration. In a manual transmission, this is done by the driver engaging the clutch

with every gear change.

         23.   Automatic transmissions, like the 8-speed transmissions at issue in this

case, automatically shift the gear ratio as the vehicle moves without input from the

driver, and allow the vehicle to accelerate, decelerate, and remain at constant speeds

depending on the throttle input from the driver. Without a properly functioning

transmission, a vehicle cannot efficiently convert a vehicle’s power into both forward

and backward movement.

         24.   A torque converter – used in the Defective Transmissions at issue – is a

fluid-filled coupler between the engine and transmission. The torque converter allows

the engine to spin somewhat independently of the transmission by pressurizing

automatic transmission fluid, which supplies the force necessary to shift transmission

gears.

         25.   When GM announced that it would begin manufacturing and installing

eight-speed transmissions in GM-branded vehicles, GM advertised that these

transmissions would be able to distribute power more efficiently than their six-speed

predecessors.

         26.   GM further marketed to consumers, including through its website and by

way of multiple press releases, that the eight-speed transmissions’ reduced weight,


                                           9
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.12 Filed 06/18/19 Page 12 of 58




when, combined with purportedly-more-efficient power distribution, promised to

deliver better fuel mileage and enhanced performance.4 GM viewed these as selling

points to many consumers.

      27.    GM advertised that the 8L90 transmission had the following features:

      •      Increased efficiency, up to five percent, over the previous 6-speed model

      •      A lighter design that fits in the same physical space as a 6-speed

      •      Integral, die-cast aluminum bell housing for reduced NVH

      •      Rated turbine torque capacity of 1000 Nm (738 lb·ft)

      •      VFS control components to monitor clutch pressures with optimum
             accuracy, producing fast and precise shifts

      •      Five clutch design that uses three at a time, leaving only two open
             clutches in each gear state

      •      A microcontroller that executes instructions at a rate of 120 million per
             second and wide-open-throttle upshifts up to eight-hundredths of a
             second quicker than those of the dual-clutch transmission offered in the
             Porsche 911.5
      28.    GM offered a remanufactured version of the 8L45 and 8L90 in 2018,

advertising the transmissions had or were:



4
 See, e.g., Exhibit B, Shifting Into Higher Gear: Next-generation 8-speed Automatic
Transmissions Rolling Out More Extensively with 2015 GM Model Year, GENERAL
MOTORS (Mar. 9, 2015), https://gmserviceinsights.com/2015/03/shifting-into-
higher-gear-next-generation-8-speed-automatic-transmissions-rolling-out-more-
extensively-with-2015-gm-model-year/.
5
  Exhibit C, GM’s 8L90 transmission makes news again as company’s first 8-speed
reman, GENERAL MOTORS (July 27, 2017), https://gmserviceinsights.com/2017
/07/gms-8l90-transmission-makes-news-again-as-companys-first-8-speed-reman/.

                                         10
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.13 Filed 06/18/19 Page 13 of 58




        •     Efficient clutch-to-clutch shifting;

        •     Plug and play design engineered for easy installation;

        •     Dynamometer tested;

        •     The latest GM engineering updates and design enhancements;

        •     All sub-components tested before final assembly; and

        •     Made to fit to exact vehicle specifications.6
        29.   The Class Vehicles include hundreds of thousands of cars, trucks, and

SUVs equipped with the 8L90 or 8L45 transmission, including: the 2015-2019

Chevrolet Silverado; the 2017-2019 Chevrolet Colorado; the 2015-2019 Chevrolet

Corvette; the 2016-2019 Chevrolet Camaro; the 2015-2019 Cadillac Escalade and

Escalade ESV; the 2016-2019 Cadillac ATS, ATS-V, CTS, CT6, and CTS-V; the

2015-2019 GMC Sierra, Yukon, and Yukon XL; the 2015-2019 Yukon Denali and

Denali XL; and the 2017-2019 GMC Canyon (“Class Vehicles”).7

        B.    The Defective Transmissions Are Covered Under GM’s Warranty

        30.   Each Class Vehicle, when purchased new, was protected by both GM’s

New Vehicle Limited Warranty (“NVLW”) and Powertrain Component Warranty

(“PCW”)

        31.   Class Vehicles all come with a warranty booklet, explaining the warranty

6
 Exhibit D, Rev Up for Remans – Remanufactured GM 8-Speeds to be Available in
2018, GENERAL MOTORS (Nov. 1, 2018), https://gmserviceinsights.com/2018/11/rev
-up-for-remans-remanufactured-gm-8-speeds-to-be-available-in-2018/.
7
    Plaintiff reserves the right to amend vehicle models after conducting discovery.

                                           11
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.14 Filed 06/18/19 Page 14 of 58




terms. Sample excerpts include:

            New Vehicle Limited Warranty

            Bumper-to-Bumper (Includes Tires).
            Coverage is for the first 3 years or 36,000 miles, whichever
            comes first.

            What Is Covered
            Warranty Applies
            This warranty is for [GM] vehicles registered in the United States
            and normally operated in the United States, and is provided to
            the original and any subsequent owners of the vehicle during the
            warranty period.

            Repairs Covered
            The warranty covers repairs to correct any vehicle defect, not
            slight noise, vibrations, or other normal characteristics of the
            vehicle due to materials or workmanship occurring during the
            warranty period. Needed repairs will be performed using new,
            remanufactured, or refurbished parts.

            No Charge
            Warranty repairs, including towing, parts, and labor, will be
            made at no charge.

            Obtaining Repairs
            To obtain warranty repairs, take the vehicle to a Chevrolet dealer
            facility within the warranty period and request the needed
            repairs. Reasonable time must be allowed for the dealer to
            perform necessary repairs.

            Warranty Period
            The warranty period for all coverages begins on the date the
            vehicle is first delivered or put in use and ends at the expiration
            of the coverage period.

            Bumper-to-Bumper Coverage
            The complete vehicle is covered for 3 years or 36,000 miles,
            whichever comes first, except for other coverages listed here

                                        12
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.15 Filed 06/18/19 Page 15 of 58




           under “What Is Covered” and those items listed under “What Is
           Not Covered” later in this section.

           ***

           Powertrain Component Warranty Coverage.
           Coverage is provided for 5 years or 60,000 miles, whichever
           comes first.

           ***

           Transmission/Transaxle Coverage includes:
           All internally lubricated parts, case, torque converter, mounts,
           seals, and gaskets as well as any electrical components internal
           to the transmission/transaxle. Also covered are any actuators
           directly connected to the transmission (slave cylinder, etc.).
           Exclusions: Excluded from the powertrain coverage are
           transmission cooling lines, hoses, radiator, sensors, wiring, and
           electrical connectors. Also excluded are the clutch and pressure
           plate as well as any Transmission Control Module and/or module
           programming.

           ***
           Other Terms:
           This warranty gives you specific legal rights and you may also
           have other rights which vary from state to state. GM does not
           authorize any person to create for it any other obligation or
           liability in connection with these vehicles. Any implied
           warranty of merchantability or fitness for a particular
           purpose applicable to this vehicle is limited in duration to the
           duration of this written warranty. Performance of repairs
           and needed adjustments is the exclusive remedy under this
           written warranty or any implied warranty. GM shall not be
           liable for incidental or consequential damages, such as, but
           not limited to, lost wages or vehicle rental expenses, resulting
           from breach of this written warranty.8

8
 See, e.g., Exhibit E, 2018 Limited Warranty and Owner Assistance Information,
CHEVROLET, at 2, 4, 5, 13, https://www.chevrolet.com/content/dam/chevrolet

                                      13
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.16 Filed 06/18/19 Page 16 of 58




      C.     The GM 8L90 and 8L45 Transmissions are Defective

      32.    The Class Vehicles were sold with Defective Transmissions which,

among other things, cause the affected vehicles to hesitate, slip, buck, kick, jerk,

engage harshly, and suffer premature internal wear. As a result, those driving Class

Vehicles experience sudden acceleration, delays while downshifting, delayed

acceleration, and difficulty stopping the vehicle. As a result of the Transmission

Defect, Class Vehicles often suffer complete transmission failure, requiring the

replacement of the transmission.

      33.    This Transmission Defect not only makes the driving experience

uncomfortable, but it also endangers the drivers and passengers of Class Vehicles, and

other drivers and pedestrians as well.

      D.     GM’s Longstanding Knowledge of the Transmission Defect
      34.    Defendant fraudulently, intentionally, negligently, and/or recklessly

omitted and concealed form Plaintiffs and members of the Classes the Transmission

Defect even though Defendant knew or should have known of the Transmission

Defect in the Class Vehicles since at least 2015.

      35.    Knowledge and information regarding the Transmission Defect was in




/na/us/english/index/owners/warranty/02-pdfs/2018-chevrolet-limited-warranty-
and-owner-assistance-information.pdf (last visited June 12, 2019).

                                          14
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.17 Filed 06/18/19 Page 17 of 58




the superior and exclusive possession of Defendant, and was never disclosed to

Plaintiff or members of the Classes. In addition to its own internal pre-production and

ongoing testing and analyses, GM was additionally put on notice of the Transmission

Defect through customer complaints made to its network of exclusive dealerships,

aired in various fora online, and reported to the National Highway Traffic Safety

Administration (“NHTSA”), including but not limited to extensive complaints filed

with the NHTSA website.

      36.    Defendant’s exclusive and superior knowledge of the Transmission

Defect notwithstanding, Defendant never disclosed the defect to consumers, including

Plaintiff and members of the Classes at the time of the purchase or lease of their Class

Vehicles, or at any time thereafter, and continued to manufacture and sell the Class

Vehicles equipped with Transmission Defect throughout the Class Period.

             a.     NHTSA Complaints
      37.    Federal law requires GM to monitor defects which can cause a safety

issue and report them within five days. Upon information and belief, GM regularly

monitors NHTSA complaints in order to meet its reporting requirements under federal

law and was provided knowledge of the defect through these complaints, inter alia.

      38.    NHTSA has received hundreds of reports of the Transmission Defect.

The following complaints are but a few examples of the many complaints concerning

the Transmission Defect. In addition to GM being on notice of the complaints



                                          15
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.18 Filed 06/18/19 Page 18 of 58




themselves, these complaints also reveal that GM, through its network of dealers and

repair technicians, was made aware of the Transmission Defect and refused to

diagnose and/or adequately repair it, despite Class Vehicles being under warranty:

      1.     2017 Chevrolet Silverado9
      Complaint Filed: October 3, 2018
      NHTSA ID Number: 11133142
      Incident Date May 1, 2017
      Summary of Complaint
      WHEN DRIVING VEH SHIFTS HARD CAUSING A JUMP OR
      UNEXPECTED ACCELERATION. BROUHT IT TO HUNTINGTON
      CHEVROLET THEY STATED IT WAS NORMAL. I DO NOT FEEL SAFE
      IN THIS VEHICLE.

      Complaint Filed: July 20, 2018
      NHTSA ID Number: 11112780
      Incident Date May 7, 2018
      Summary of Complaint
      8 SPEED TRANSMISSION CLUNKS WHEN SHIFTING INTO 2 GEAR
      AND AT TIMES FEELS LIKE YOU GOT REAR ENDED. WHEN IT
      DOWN SHIFTS INTO THE LOWER GEARS IT’S ALSO CLUNKS AND IS
      NOT SMOOTH. THIS IS HAPPENING WHEN GOING AT SLOW SPEEDS
      AND IS WORSE AFTER A COLD START . THE VEHICLE SHIFTS FINE
      AT HWY SPEEDS. I HAVE ALREADY BROUGHT IT TO THE
      DEALERSHIP TWICE AND PROBLEM IS STILL THERE. TALKING TO
      OTHER PEOPLE WITH GM 8 SPEED TRANSMISSION AND THEY ARE
      HAVING THE SAME ISSUE. 8 SPEED TRANSMISSION NEEDS
      RECALL. POSSIBLY TORQUE CONVERTER.

      Complaint Filed: May 9, 2018
      NHTSA ID Number: 11092766
      Incident Date May 1, 2018
      Summary of Complaint

9
   Exhibit F, 2017 Chevrolet Silverado 1500, NHTSA, https://www.nhtsa.gov/
vehicle/2017/CHEVROLET/SILVERADO%2525201500/PU%25252FRC/4WD
(last visited June 12, 2019).

                                         16
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.19 Filed 06/18/19 Page 19 of 58




     TRANSMISSION ABRUPTLY SHIFTING. FEEL LIKE THE TRUCK IS
     BEING HIT BY ANOTHER VEHICLE. I DON’T KNOW WHEN IT’S
     GONNA DO IT BUT WHEN IT DOES, ITS SCARY. THE OTHER DAY
     WHILE TRYING TO BACK UP INTO MY DRIVE WAY, THE WOULD
     NOT MOVE WHEN I PUSHED ON THE PEDAL. THEN ON IT’S OWN,
     THE TRUCK BURNED RUBBER BACKWARDS WHEN I TOOK MY
     FOOT OFF OF THE GAS PEDAL. I ALMOST DROVE INTO MY
     GARAGE! THIS TRUCK IS NOT SAFE AND NEEDS TO BE REMOVED
     FROM SERVICE! THIS IS AN ONGOING PROBLEM THAT YOU NEVER
     KNOW WHEN IT’S GOING TO HAPPEN DURING YOU DRIVE.

     Complaint Filed: October 24, 2017
     NHTSA ID Number: 11036004
     Incident Date March 1, 2017
     Summary of Complaint
     TRANSMISSION ON MY NEW 2016 Z71 LT 4X4 JUMPS INTO LOW
     GEAR WHEN SLOWING DOWN. I TOOK IT TO THE DEALERSHIP
     MULTIPLE TIMES, BUT KEEP GETTING TOLD IT SHIFTS FINE. I
     TOOK IT AGAIN AND HAD A MANAGER DRIVE THE TRUCK WITH
     ME INSIDE AND AGREED THE TRANSMISSION WAS NOT GETTIN
     INTO GEAR IN A NORMAL WAY. TOON IT BACK TO GET IT FIXED
     AND WAS TOLD TRANSMISSION IS FINE. I NEED THIS FIXED OR I
     WILL BE RETURNING HE TRUCK AS A LEMON TITLE.

     Complaint Filed: April 5, 2017
     NHTSA ID Number:10970796
     Incident Date March 15, 2017
     Summary of Complaint
     TL* THE CONTACT OWNS A 2017 CHEVROLET SILVERADO 1500.
     WHILE DRIVING 45 MPH, THE TRANSMISSION FAILED TO SHIFT
     PROPERLY AND MADE A CLUNKING SOUND. THE FAILURE
     RECURRED MULTIPLE TIMES. THE VEHICLE WAS TAKEN TO A
     DEALER WHERE IT WAS DIAGNOSED THAT THE TRANSMISSION
     FAILED AND NEEDED TO BE REPROGRAMMED. THE VEHICLE WAS
     REPAIRED, BUT THE FAILURE RECURRED. THE MANUFACTURER
     WAS MADE AWARE OF THE ISSUE. THE APPROXIMATE FAILURE
     MILEAGE WAS 30.




                                    17
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.20 Filed 06/18/19 Page 20 of 58




     2.    2016 GMC Sierra10

     Complaint Filed: November 6, 2018
     NHTSA ID Number: 11149755
     Incident Date: August 1, 2018
     Summary of Complaint:
     TL* THE CONTACT OWNS A 2016 GMC SIERRA 1500. WHILE
     DRIVING 65 MPH IN STOP AND GO TRAFFIC, THE CONTACT
     DETECTED A SHUTTER AND HEARD AN ABNORMAL NOISE WHEN
     SHIFTING GEARS. THE VEHICLE WAS TAKEN TO MARTY’S BUICK
     GMC (5 KINGSTON COLLECTION WAY, KINGSTON, MA 02364, (781)
     948-9098) WHERE THE TRANSMISSION WAS REPROGRAMMED AND
     FLUSHED. THE VEHICLE WAS THEN TAKEN TO BEST CHEVROLET
     (128 DERBY ST, HINGHAM, MA 02043, 866-208-7873) WHERE THE
     CONTACT WAS INFORMED THAT THE CAUSE OF THE FAILURE
     COULD NOT BE DETERMINED. THE VEHICLE WAS NOT REPAIRED.
     THE MANUFACTURER WAS MADE AWARE OF THE FAILURE. THE
     FAILURE MILEAGE WAS 96,794.

     Complaint Filed: October 27, 2018
     NHTSA ID Number: 11143435
     Incident Date: October 26, 2018
     Summary of Complaint:
     TRANSMISSION SHIFTS ABRUPTLY AND TORQUE CONVERTER
     CAUSES SHUDDER AT HIGHWAY SPEEDS. TRUCK HAS BEEN
     SERVICED TWICE FOR THE SAME ISSUE BY DEALER AND DEALER
     RECENTLY TOLD ME PROBLEM IS UNRESOLVABLE.

     Complaint Filed: September 21, 2018
     NHTSA ID Number: 11130687
     Incident Date: September 21, 2018
     Summary of Complaint:
     TRANSMISSION - WHEN DRIVING THE VEHICLE IT DOES A HARD
     SHIFT WHEN ACCELERATING AND DECELERATING. I HAVE
     TAKEN THE VEHICLE INTO THE DEALER TWICE. THEY ARE
     SAYING THAT IS A “STATE OF THE ART” COMPUTER THAT NEEDS

10
    Exhibit G, 2016 GMC Sierra 1500, NHTSA, https://www.nhtsa.gov/
vehicle/2016/GMC/SIERRA%2525201500/PU%25252FRC/4WD (last visited May
21, 2019).

                                    18
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.21 Filed 06/18/19 Page 21 of 58




     TO BE RESET!!! I AM TAKING IT BACK IN FOR A 3RD TIME. THE
     CARE IS 2 YEARS OLD WITH 31K MILES.

     Complaint Filed: August 8, 2018
     NHTSA ID Number: 11118643
     Incident Date: March 16, 2017
     Summary of Complaint:
     8 SPEED TRANSMISSION BUCKS, HESITATES, LURCHES FORWARD,
     CLUNKS, WHILE STARTUNG ACCELERATION OR COMING TO A
     STOP. I TRY TO KEEP A BIG GAP BETWEEN MY TRUCK AND CARS
     IN FRONT OF ME AT STOP SIGNS BECAUSE IT RANDOMLY
     LURCHES FORWARD AND I ALMOST HAVE BUMPED CARS IN
     FRONT OF ME. I HAVE HAD THE TRUCK INTO THE DEALER SO
     MANU TIMES TO FIX THE VIBRATION ISSUES AS WELL, THEY SAID
     3 TIRES THAT CAME IN THE BRAND NEW TRUCK WERE DEFECTIVE
     SO I HAD TO REPLACE THEM ALL AND THE SHAKE IS STILL THERE,
     THE BALANCED, REBALANCED, ROAD FORCE BALANCE AND
     NOTHING WORKS. LAST TIME AT THE DEALER SAID IT IS
     PROBABLY THE TIRES, HE SAID DONT ROTATE THEM AGAIN AND
     WHEN THEY WEAR OUT HE WILL PUT ME IN A BETTER TIRE. I AM
     PAST MY WARRANTY SO THE DEALER SAYS ANY COSTS ARE MY
     RESPONSIBILITT, IF THE NHTSA COULD PLEASE STEP IN TO ASSIST
     US TO MAKE GM FIC THEAE VEHICLES WHICH ARE A SAFETY
     HAZARD.

     Complaint Filed: July 30, 2018
     NHTSA ID Number: 11114476
     Incident Date: July 7, 2018
     Summary of Complaint:
     TRUCK SHIFTS REALLY HARD AND IS UNPREDICTABLE. I ALMOST
     DROVE THROUGH MY GARAGE DOOR THE OTHER DAY SHIFTING
     TO DRIVE FROM REVERSE. TRUCK WILL LUNGE FORWARD OR
     DELAY IN SHIFTING. THERE HAVE BEEN A FEW TIMES I’VE HAD
     TO SLAM ON THE BRAKES BEFORE I BACKED INTO SOMETHING. I
     HAVE BROUGHT IT IN 3-4 TIMES FOR THE ISSUE AND GMC WON’T
     REMEDY THE PROBLEM.

     Complaint Filed: September 15, 2017
     NHTSA ID Number: 11023589
     Incident Date February 2, 2017

                                    19
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.22 Filed 06/18/19 Page 22 of 58




      Summary of Complaint
      THIS ISSUE STARTED A FEW MONTHS AFTER I PURCHASED THE
      TRUCK TOOK IT TO TWO DEALERS THEY SAY ITS NORMAL.
      CALLED GMC & THEY HAVE NO RECALL. WHEN DRIVING THE
      TRUCK & HAVE TO SLOW DOWN IN TRAFFIC THE AUTOMATIC
      TRANSMISSION DOWN SHIFTS & HAS A VERY NOTICABLE JERK.
      WILL ACTUALLY JERK THE HOLE TRUCK. PEOPLE WHO HAVE
      RODE WITH ME TELL ME I HAVE A TRANSMISSION PROBLEM.
      WHAT CAN I DO

      Complaint Filed: May 3, 2017
      NHTSA ID Number: 10983414
      Incident Date May 19, 2016
      Summary of Complaint
      GM 8 SPEED TRANSMISSION IS FULL OF PROBLEM. IT
      CONSTANTLY HESITATES, HANG GEARS, BUCKS, AND POSES
      VARIOUS SAFETY CONCERNS. FOR INSTANCE IF MERGING ONTO
      THE HIGHWAY THE TRANSMISSION WILL HESITATE AND THE
      TRUCK WILL BE UNRESPONSIVE TO GAS PEDAL INPUT FOR A
      PERIOD OF TIME SOMETIMES UP TO 12 SECS. THIS HESITATION
      CAUSES A SAFETY CONCERN WHEN ATTEMPTING TO MERGE INTO
      TRAFFIC. GM ACKNOWLEDGES THESE CONCERNS BUT STATES
      THAT IT IS OPERATING AS DESIGNED BUT ARE WORKING ON
      SOFTWARE         UPDATES     TO IMPROVE   TRANSMISSION
      PERFORMANCE. THIS HAS BEEN A CONSTANT ISSUE SINCE I
      PURCHASED THE TRUCK.

            b.     Customer Complaints Published in Various Other Online
                   Fora

      39.   Consumers have also posted complaints on many websites dedicated to

discussions of GM vehicles regarding the Transmission Defect. Upon information

and belief, GM is on notice of these complaints. The following complaints are but a

few examples of the many complaints concerning the Transmission Defect:

      May 2018 customer complaint about 2016 Chevrolet Silverado:



                                        20
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.23 Filed 06/18/19 Page 23 of 58




     Well hate to say this, but my 2016 LTZ 6.2L 8spd tranny is at the dealer with
     an early diagnosis of a transmission failure. I have 34,000 on the ODO.
     Honestly the transmission when new shifted like butter, and then around
     10,000 I started experiencing some hard shifts. Dealer reflashed. Then around
     24,000 miles the symptoms re-appeared, they supposedly did the updated re-
     flash. Took in yesterday at 34,000 miles for routine service, and the
     transmission was still experiencing hard shifting AND delayed engagement
     in D or R AND some erratic RPM bounce. It wasn’t all the time, but it was
     noticeable.11
     ****
     September 2017 customer complaint about 2016 GMC 1500:
     Does anybody know if the 2018 model GMC 1500 trucks have upgraded -
     improved the 8 speed transmissions? My 2016 has only 10000 miles and at
     the lower speeds it has always shifted funny and sometimes hard. Out on the
     highway it shifts good in the higher gears. I have to let it warm up alittle or it
     jumps into gear. I was going up the driveway the other day and
     the transmission just quit for a second and jumped back into gear. I have
     contacted the dealer but he says that all the 8 speed trans act that way. Wish
     now that I would have stayed with the 6 speed trans as my 2014 Tahoe has
     never given me a problem and shifts smooth.12

     June 2017 customer complaint about 2016 Cadillac CTS:
     My 2016 CTS now has 20K miles on it, and the transmission is totally
     unpredictable. At times, especially first thing in the morning, the car drives
     great - quick smooth shifts and excellent acceleration. However, after the car
     sits for a few hours, most of the time the transmission is terrible. Harsh shifts
     and a bogged down feeling like the car is in too high of a gear. Give it some
     gas, and it lurches forward to the point that the car is hard to control. Usually
     I will then put the car in manual mode and use the shift paddles, and this helps
     a bit. I recently drove 2 Malibus with the 2.0L turbo and 9 speed transmission,



11
   Exhibit H, Threerun, Comment to Comprehensive 8 speed transmission thread,
SILVERADOSIERRA (May 24, 2018, 5:29 PM), https://www.silveradosierra.com
/transmission/comprehensive-8-speed-transmission-thread-t488418-20.html.
12
  Exhibit I, johnnyo, Comment to Thread: 2018 8 speed transmissions, GM INSIDE
NEWS (Sept. 12, 2017, 8:41 AM) https://www.gminsidenews.com/forums/f22/2018-
8-speed-transmissions-278401/.

                                         21
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.24 Filed 06/18/19 Page 24 of 58




      and these cars drove MUCH better than the CTS (with a sticker price of $20K
      less). I will never buy a GM vehicle with the 8 speed again...13

      March 2016 customer complaint about 2015 GMC Sierra SLT:
      …Have had my truck in for a re learn twice and a new torque converter. None
      seem to fix the issues. I have random clunking and hard shifts. Then the next
      time I drive it, it will be smooth. Then the following morning it will be a
      clunky, rough shifting pile of garbage. was thinking about trading the truck
      for something else... It appears there is no end in sight.14

      March 2016 customer complaint about 2016 GMC Sierra Denali:
      ….I just bought a brand new 2016 Sierra Denali 1500 5.3 with an 8 speed
      transmission. It currently has just under 1500 miles and there is no clunk.
      However, the transmission is acting funny when I accelerate lightly from a
      stop. It shakes and lacks power. Feels like it shifts from 1st to 3rd or 4th gears
      under light acceleration. Not a very reassuring experience. Then I look at the
      tach, and I am only at 1700 RPM - As I said, light acceleration. Was thinking
      to bring this up to a dealer, but I KNOW the answer - Completely Normal or
      Give It More Gas. But what if I don’t want to give it more gas? We will see
      how it behaves at 5K.15

      November 2016 customer complaint about 2016 GMC Sierra:
      2016 gmc sierra 6.2 8 speed. I too am big gm fan. Have had many. This truck
      with the exception to the power of 6.2 is a p.o.s ... transmission is garbage.
      Engine is very noisy and idles like it wants to stall. Rides like a hosre. All for
      almost 60 grand. I’m sure it’s not all of them but too many where there is a

13
   Exhibit J, EricKline, Comment to GM’s 8L45 Cadillac Automatic Transmission:
Recall, Replace, Re-tune or Deny, CADILLAC FORUMS (June 27, 2017, 9:39 PM),
https://www.cadillacforums.com/forums/cadillac-ct6-1st-generation-forum-2016/
974121-gms-8l45-cadillac-automatic-transmission-recall-2.html.
14
 Exhibit K, JacobC1983, Comment to My own 8 speed problems & resolution, GM-
TRUCKS (Mar. 20, 2016), https://www.gm-trucks.com/forums/topic/184117-my-
own-8-speed-problems-resolution/?page=2.
15
  Id. at Rice33, Comment to My own 8 speed problems & resolution, GM-TRUCKS
(Mar. 22, 2016), https://www.gm-trucks.com/forums/topic/184117-my-own-8-
speed-problems-resolution/?page=2; see also, Exhibit L, 2016 Sierra 8-Spd Issue,
GM AUTHORITY, http://gmauthority.com/blog/topic/2016-sierra-8-spd-issue/ (last
visited June 12, 2019).

                                          22
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.25 Filed 06/18/19 Page 25 of 58




      big problem here. On my second converter. Many relearns. I too would rather
      drive my old car than this new one. Headed for lemon law. Gm has had their
      shot.16

      March 2016 customer complaint about 2015 GMC Sierra Denali:
      I too have a 2015 Denali with the 6.2/8 speed. I brought it into the dealer
      Monday with a check engine light and 14,140 miles. I bought it new exactly
      a year ago. It has had some hesitation issues, but otherwise, no major
      mechanical complaints. The dealer told me they had to reprogram the
      transmission, which would take an hour and a half “and if that didn’t fix it you
      need a new transmission” Are you F inf kidding me?
      ****
      My Denali, since the reflash Monday, suc+s to drive. It makes a lot of noise
      downshifting between 20 mph and a stop. It clunks, it hesitates, it lunges
      occasionally, and at 35mph it wants to shift, but it doesn’t. It sputters. F Ing
      GREAT for 70 thousand bucks.17
      ****

      February 2016 customer complaint about 2015 Chevrolet Corvette:
      8-speed automatic transmission always shifts erratically when starting out
      cold (lazy shift, slow shift, etc.) and occasionally does not downshift when car
      comes to a stop, only to slam hard into 1st when gas pedal is pressed to resume
      travel. Dealer says GM claims this is “normal, “ but no car I’ve ever owned
      behaves like this. Appears to be fluid starvation internally. Any
      fix/replacement would be costly for GM, so given their history w/faulty
      ignition switches, not surprised they’re trying to avoid it. Transmission is
      definitely not normal and behavior is unpredictable + unacceptable --
      especially at this price. When car is moving & transmission is in drive and
      trying to lazily shift gears, you temporarily lose ability to apply power, which
      is both dangerous and unnerving. Clearly, this transmission was put into



16
  Exhibit K at silver sled 16, Comment to My own 8 speed problems & resolution,
GM-TRUCKS (Nov. 2, 2016), https://www.gm-trucks.com/forums/topic/184117-my-
own-8-speed-problems-resolution/?page=5
17
   Exhibit M, GinoD, Comment to GM 8 speed transmission problems, they are real-
lemon law, GM-TRUCKS (Mar. 31, 2016), https://www.gm-trucks.com/forums
/topic/185580-gm-8-speed-transmission-problems-they-are-real-lemon-law/.

                                         23
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.26 Filed 06/18/19 Page 26 of 58




         production w/inadequate testing & development. A recall is necessary to fix
         properly.18

         May 2015 customer complaint about 2015 Chevrolet Corvette:
         8 speed automatic transmission down shifts at a stop with such force it feels
         as you have been hit from behind by another car while coming to a stop.
         Transmission also will not always engage properly and will over rev and slam
         into gear possibly causing an accident. Transmission at times will disengage
         while going forward then slam into gear with great force. I was told by a GM
         insider that GM is aware some transmissions are defective and is working on
         a kit to fix the fluid starvation problem internally but has done nothing to
         inform owners of the potential dangers of erratic shifting that it’s causing
         while driving. This also causes the transmission to over heat and to illuminate
         a warning lamp.19

               c.     Trade Publications
         40.   GM was also aware of the Transmission Defect through trade

publications. Many articles described the issues in vehicles equipped with the GM

8L90 and 8L45 8-speed transmissions. For example, Motortrend.com reported:

               And now’s about the time we get to the part where I tell you why
               the Silverado could do with another 10 minutes in the oven, so
               to speak. Simply put, test numbers aside, we were unimpressed
               by how the Silverado’s volume 5.3-liter DFM V-8 and its eight-
               speed automatic performed. We’re disappointed to find that GM
               didn’t fix the old 5.3’s biggest flaws: its sloppy throttle response
               at low speeds and its transmission’s overeagerness to get to its
               top gear. The truck feels powerful enough once it’s moving, but
               getting there is frustrating. “The engine has power, but it’s being
               tag-teamed by the unholy GM duo of a lazy throttle pedal and a
               transmission that hates to downshift,” features editor Scott Evans

18
 Exhibit N, Comment to NHTSA - Power Train Problems 2015 Chevrolet Corvette,
CARCOMPLAINTS (Feb. 27, 2016), https://www.carcomplaints.com/Chevrolet/
Corvette/2015/drivetrain/power_train.shtml.
19
     Id. (May 1, 2015).

                                            24
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.27 Filed 06/18/19 Page 27 of 58




             said. “Every time you want to move, you’ve got to get deep into
             the throttle before anything useful happens. The shifts aren’t as
             smooth as the 10-speed automatic, either, so you notice every
             time it’s forced to drop two gears to maintain speed up a hill.”

             The 6.2-liter V-8 and its 10-speed auto, which is only available
             as an option on the top-level Silverado LTZ and Silverado High
             Country, improves things immensely. The big V-8 has plenty of
             power on tap, and it sounds especially great when you bury your
             foot into the throttle. The 10-speed automatic is worlds better
             than the eight-speed, too. It feels modern and well sorted—
             basically the polar opposite of the eight-speed automatic. Its
             shifts are seamless and nearly unnoticeable, and it doesn’t
             display the hunting behavior of the other transmission, either.20

      E.     Internal Publications and Bulletins Confirm Defendant’s
             Knowledge of the Transmission Defect as Early as 2015

      41.    GM’s knowledge of the Transmission Defect is further evidenced by its

issuance of numerous preliminary information bulletins (“PIs”), technical service

bulletins (“TSBs”), and other bulletins related to GM’s eight-speed transmissions over

the three-plus-year period from October 2015 through May 2019.

      42.    In October 2015, GM issued a PI bulletin to GM service personnel

regarding issues with vehicles equipped with 8L90 transmissions. This PI (No.

PIP5337), entitled “Shake or Shudder on Acceleration Excessive Engine RPM

Fluctuation,” informed service personnel that this issue affected 2015-2016 Cadillac

Escalades and Escalade ESVs; 2015-2016 Chevrolet Silverados; and 2015-2016


20
    Exhibit O, Christian Seabaugh, 2019 Chevrolet Silverado First Test: Pencils
Down, MOTORTREND (Sept. 14, 2018), https://www.motortrend.com/cars/chevrolet
/silverado-1500/2019/2019-chevrolet-silverado-first-test-review/.

                                         25
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.28 Filed 06/18/19 Page 28 of 58




GMC Sierras, Yukons, and Yukon XLs. These models all came equipped with a GM

8L90 transmission. The PI stated that some customers may comment on, among other

things, “[a] shudder feeling that may be described as driving over rumble strips or

rough pavement.” GM’s initial recommendation was simple: “These conditions may

be caused by an internal torque converter issue. A revised torque converter that

addresses these conditions will be available soon.”

      43.    Between the initial issuance of PI No. PIP5337 in October 2015 and

October 4, 2018, PI No. PIP5337 was sequentially updated and reissued at least ten

times.21 Beginning with PI No. PIP5337A, the prescribed solution to the problem was

to flush the transmission twice and replace the transmission. Each reissue of PI No.

PIP5337 made changes to the prior bulletin, such as expanding or contracting the

group of vehicles covered by the bulletin, contradicting prior bulletins, or changing

the repair processes entirely.

      44.    For example, PI No. PIP5337A instructed technicians to refill the

transmission fluid with synthetic DEXRON HP fluid. Then, in PI No. PIP5337C,

issued a month later, service personnel were instructed to instead use non-synthetic



21
   The updated PI bulletins were designated Nos. PIP5337A through No. PIP5337K,
collectively (excepting No. PIP5337I, which could not be found) attached hereto as
Exhibit P. Upon information and belief, No. PIP5337A through No. PIP5337H were
issued between January 20, 2016 and November 2016. No. PIP5337J was released
approximately one year later, on November 29, 2017. Finally, No. PIP5337K was
issued on October 4, 2018.

                                         26
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.29 Filed 06/18/19 Page 29 of 58




fluid.    However, eight months later, PI No. PIP5337G reversed course, again

instructing service personnel to use synthetic DEXRON fluid. Later, in PI No.

PIP5337J, technicians were instructed to use yet another transmission fluid, Mobil 1

Synethetic LV ATF HP fluid.

         45.   Upon information and belief, at least by the issuance of PI No. PIP5337J

on November 29, 2017, GM was aware that its solutions prescribed in PI Nos.

PIP5337-PIP5337J to repair the Transmission Defect were ineffective, as GM

included separate instructions for any customers who returned “for a confirmed torque

converter shudder after replacing the torque converter.”22

         46.   Beginning on June 28, 2017, GM issued a separate series of TSBs,

beginning with TSB No. 16-NA-014,23 entitled “Delayed Engagement After Sitting

with Engine Off.” This TSB informed service personnel that drivers of vehicles

equipped with 8L45 or 8L90 transmissions might complain of “Vehicle delaying into

gear,” “Not wanting to move,” “Feeling like the transmission is slipping,” and/or

“Delayed engagement followed by a harsh engagement.” GM stated that the condition

may be caused by the torque converter draining the transmission fluid back into the

transmission pan and recommended service personnel address the problem by

replacing parts of the transmission and/or the transmission pan.


22
     Emphasis added.
23
     Attached here as Exhibit Q.

                                           27
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.30 Filed 06/18/19 Page 30 of 58




           47.   A third series of bulletins was issued, beginning in or around June 2016.

GM was aware that the 8L90 transmissions were experiencing premature wear,

causing metal shavings and debris to build up in the transmission pans of MY 2016

Cadillac Escalades, MY 2016 Chevy Silverados/GMC Sierras, and 2016 GMC

Yukons, so it issued TSB No. 16-NA-175,24 entitled “Shake and/or Shudder During

Light Throttle Acceleration, Between 48 and 104 KM/H (30 and 65 MPH) at a Steady

State.” Therein, GM advised service personnel that when drivers brought in cars

equipped with 8L90 transmissions and complained of experiencing “[a] shudder

feeling that may be described as driving over rumble strips or rough pavement,” the

service personnel should flush the affected transmission with new fluid and “clean the

pan/magnet if any metallic particles present and replace filter if debris is found.”

Upon information and belief, this TSB was updated again in November 2016.

           48.   On February 27, 2017, GM updated TSB No. 16-NA-175 again,25 this

time extending the bulletin’s scope to apply to all MY 2015-2017 Chevrolet, Cadillac,

and GMC vehicles equipped with 8L90 (M5U, M5X) and 8L45 (M5T, M5N)

transmissions. GM reiterated that service personnel should address complaints of “[a]

shudder feeling that may be described as driving over rumble strips or rough

pavement,” by flushing the transmission with new fluid and “clean[ing] the


24
     Attached hereto as Exhibit R.
25
     Id.

                                             28
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.31 Filed 06/18/19 Page 31 of 58




pan/magnet if any metallic particles present and replac[ing] transmission filter if

debris is found.”

           49.   On December 1, 2017, GM reissued TSB No. 16-NA-175 again,26

increasing its scope to include MY 2018 vehicles after noting that the shudder defect

was present in all “GM passenger cars and trucks” from MY2015 through 2018

that were equipped with 8L45 or 8L90 transmissions.

           50.   In the version of TSB No. 16-NA-175 issued on or about October 11,

2018 (version No. 13),27 GM continued to recommend that service personnel flush the

transmission with new fluid and clear the transmission pan of any “metallic particles”

that may have built up. GM also acknowledged that its proposed fixes did not work,

further instructing service personnel: “[d]o NOT replace the torque converter or

transmission assembly for this condition.        Engineer reviews have proven that

replacing the torque converter does not provide a long-term solution to TCC [torque

converter clutch] shudder.”         The bulletin further advised, “A revised service

procedure will be released in Q1 of 2019. If the vehicle experiences a repeat shudder

condition, this document should be followed again.”

           51.   For a period of time, GM advised its service personnel that because the

eight-speed automatic transmissions were “adaptive,” they needed to “learn” the


26
     Id.
27
     Id.

                                            29
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.32 Filed 06/18/19 Page 32 of 58




drivers’ individual driving habits in order to shift smoothly and predictably, and could,

at times, require reprogramming.       Defendant issued several series of bulletins

educating its technicians on the mechanics of programming the transmission,

beginning with Bulletin No. 14-07-30-001.28 Bulletin No. 14-07-30-001G—upon

information and belief, the first iteration issued after GM determined that these

transmission complaints were also related to the Transmission Defect—was revised

to apply this “relearning” procedure to 2015 Chevrolet Corvettes only; for all other

vehicles, technicians were directed to refer to the new TSB No. 16-NA-411.

      52.    Defendant continued to issue bulletins, PIs, and TSBs throughout the

Class Period, proposing myriad courses of action for its technicians to utilize in an

attempt to abate the problem.29 However, since at least October 11, 2018—when the

thirteenth version of TSB No. 16-NA-175 was issued—GM has been fully aware, and

has admitted to its dealers, that it had not yet developed a permanent solution to the

Transmission Defect that was affecting all passenger cars and trucks equipped with

the 8L45 or 8L90 transmissions, despite having been aware of the problem since at

least October 2015.


28
  First issued in September of 2014, and reissued (in iterations A – G) until March
2017, the iterations of Bulletin No. 14-07-30-001 (excepting No. 14-07-30-001E,
which could not be found) are attached hereto as Exhibit S.
29
   Additional examples include: TSB No. 18-NA-355; TSB No. 16-NA-019; TSB
No. 16-NA-213; attached hereto as Exhibits T through V; PI No. PIP5437A,
attached as Exhibit P; and TSB No. 16-NA-014, attached as Exhibit Q, respectively.

                                           30
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.33 Filed 06/18/19 Page 33 of 58




         F.    GM Failed and Continues to Fail to Inform Consumers of the
               Transmission Defect or Provide a Remedy within a Reasonable
               Time

         53.   GM has many options for informing purchasers or lessees of the

Transmission Defect. This includes its own website for interested consumers and

websites of GM-owned brands such as Chevrolet, GMC, and Cadillac. None of the

relevant webpages informed consumers of the Transmission Defect.

         54.   Warranty brochures detailing vehicle protection plans that specifically

list transmission as one of the car parts potentially covered by a warranty did not and

do not warn consumers about the Transmission Defect.30

         55.   Individual GM-owned brands also utilize various multimedia outlets—

including social media outlets, such as YouTube channels—as a means of displaying

their vehicles in action and providing information about vehicles, including those with

8L45 and 8L90 transmissions. Upon information and belief, no such official media

disclose any information about the Transmission Defect.31

         56.   Defendant has known of the Transmission Defect since, at the latest,

October 2015, when PI No. PIP5337 was issued. However, after more than three

years, GM still has not alerted any of its customers or potential customers of the




30
     See, e.g., Exhibit E, 2018 Limited Warranty and Owner Assistance Information.
31
  See, e.g., Cadillac, YOUTUBE, https://www.youtube.com/user/cadillac (last visited
June 12, 2019).

                                          31
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.34 Filed 06/18/19 Page 34 of 58




Transmission Defect in the Class Vehicles. Defendant also has not developed a

solution that permanently repairs the Transmission Defect and restores the

functionality of the Class Vehicles.

V.     CLASS ACTION ALLEGATIONS
       57.    Plaintiff brings this action pursuant to the Federal Rules of Civil

Procedure 23(a), (b)(2), and (b)(3), on behalf of himself and the following Class and

Sub-Class:

              Nationwide Class: All persons or entities in the United States
              who purchased, leased, or own a Class Vehicle (the “Nationwide
              Class” or “Class”).

              Michigan Sub-Class: All persons or entities who purchased or
              leased a Class Vehicle in the State of Michigan and all persons
              or entities in the State of Michigan who purchased, leased or own
              a Class Vehicle (the “Michigan Sub-Class” or “Sub-Class”);

       58.    Excluded from the Class and Sub-Class are Defendant and its parents,

subsidiaries and corporate affiliates. Plaintiff reserves the right to revise the definition

of the Class and Sub-Class based upon subsequently discovered information and

reserve the right to establish additional Sub-Classes where appropriate. The Class and

Sub-Class are collectively referred to herein as the “Classes.”

       59.    Certification of Plaintiff’s claims for class-wide treatment is appropriate

because Plaintiff can prove the elements of his claims on a class-wide basis using the

same evidence as would be used to prove those elements in individual actions alleging

the same claim.


                                            32
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.35 Filed 06/18/19 Page 35 of 58




      60.    This action has been brought and may be properly maintained on behalf

of the Class proposed herein under Federal Rule of Civil Procedure 23.

      61.    Numerosity. Federal Rule of Civil Procedure 23(a)(1): Although the

precise number of Class members is unknown and can only be determined through

appropriate discovery, Plaintiffs believe, and on that basis allege, that the proposed

Classes are so numerous that joinder of all members would be impracticable as

Defendant has sold hundreds of thousands of affected vehicles nationwide during the

proposed class periods. Class members may be notified of the pendency of this action

by recognized, Court-approved notice dissemination methods, which may include

U.S. Mail, electronic mail, Internet postings, and/or published notice.

      62.     Commonality and Predominance. Federal Rule of Civil Procedure

23(a)(2) and 23(b)(3): This action involves common questions of law and fact, which

predominate over any questions affecting individual Class members, including, but

not limited to:

             a.     Whether GM engaged in the conduct alleged herein;

             b.     Whether GM designed, advertised, marketed, distributed, leased,

                    sold, or otherwise placed the Class Vehicles into the stream of

                    commerce in the United States;

             c.     Whether the GM 8L45 and 8L90 transmissions suffer from a

                    common defect;


                                          33
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.36 Filed 06/18/19 Page 36 of 58




           d.    Whether GM knew about the Transmission Defect and, if so,

                 when GM first became aware of it;

           e.    Whether GM omitted material facts about the Transmission

                 Defect at the time of sale;

           f.    Whether the affected transmissions can be fixed or must be

                 replaced;

           g.    Whether GM’s conduct violates consumer protection statutes,

                 warranty laws and other laws as asserted herein;

           h.    Whether GM’s conduct was unconscionable, nullifying

                 durational limits in the express warranties;

           i.    Whether GM’s conduct was purposefully or recklessly

                 indifferent to Class members purchasing or leasing Class

                 Vehicles;

           j.    Whether Plaintiff and the Classes overpaid for their defective

                 Class Vehicles;

           k.    Whether Plaintiff and the Classes are entitled to damages and

                 other monetary relief and, if so, in what amount; and

           l.    Whether Plaintiff and the Classes are entitled to equitable or

                 injunctive relief, including but not limited to a recall or other fix

                 by GM to address the Transmission Defect.


                                       34
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.37 Filed 06/18/19 Page 37 of 58




      63.    Typicality. Federal Rule of Civil Procedure 23(a)(3): Plaintiff’s claims

are typical of the other Class members’ claims because, among other things, all Class

members were comparably injured through GM’s wrongful conduct as described

above.

      64.    Adequacy. Federal Rule of Civil Procedure 23(a)(4): Plaintiff is an

adequate Class representative because his interests do not conflict with the interests

of the other members of the Class he seeks to represent; Plaintiff has retained counsel

competent and experienced in complex class action litigation; and Plaintiff intends to

prosecute this action vigorously. The interests of the Class will be fairly and

adequately protected by Plaintiff and his counsel.

      65.    Declaratory. Federal Rule of Civil Procedure 23(b)(2): GM has acted or

refused to act on grounds generally applicable to Plaintiff and the other members of

the Class, thereby making appropriate final declaratory relief, as described below,

with respect to the Class as a whole.

      66.    Superiority. Federal Rule of Civil Procedure 23(b)(3): A class action is

superior to any other available means for the fair and efficient adjudication of this

controversy, and no unusual difficulties are likely to be encountered in the

management of this class action. The damages or other financial detriment suffered

by Plaintiff and the other Class members are relatively small compared to the burden

and expense that would be required to individually litigate their claims against GM,


                                          35
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.38 Filed 06/18/19 Page 38 of 58




so it would be impracticable for the members of the Class to individually seek redress

for GM’s wrongful conduct. Even if Class members could afford individual litigation,

the court system could not.       Individualized litigation creates a potential for

inconsistent or contradictory judgments, and increases the delay and expense to all

parties and the court system. By contrast, the class action device presents far fewer

management difficulties, and provides the benefits of single adjudication, economy of

scale, and comprehensive supervision by a single court.

VI.   TOLLING OF STATUTES OF LIMITATIONS AND ESTOPPEL

      67.    Any applicable statute(s) of limitations has been tolled by GM’s

knowing and active concealment of the Transmission Defect, the misrepresentations

and omissions alleged herein, and/or GM’s denial of the alleged facts herein. Through

no fault or lack of diligence, Plaintiff and Class members could not have reasonably

discovered the true, latent nature of the Transmission Defect until shortly before this

class action litigation was commenced. As evidenced by its foot-dragging in resolving

the issue and implementing a fix, GM was intent on expressly hiding its behavior from

regulators and consumers. This is the quintessential case for tolling.

      68.    As alleged herein, the existence of the Transmission Defect and

corresponding safety risk were material to Plaintiff and members of the Classes at all

relevant times. Within the time period of any applicable statutes of limitations,

Plaintiff and members of the Classes could not have discovered through the exercise



                                          36
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.39 Filed 06/18/19 Page 39 of 58




of reasonable diligence that Defendant was concealing the Transmission Defect.

      69.    GM was, and remains, under a continuing duty to disclose to Plaintiff

and Class members the true character, quality, and nature of the Class Vehicles, that

the defect results from a poor design and/or failures in the manufacturing process, will

require costly repairs, poses safety concerns, deprives Plaintiff and Class members of

the benefit of their bargain, and diminishes the resale value of Class Vehicles, in

addition to causing Class members to pay out of pocket costs to repair their vehicles.

      70.    Defendant knowingly, actively and affirmatively concealed the facts

alleged herein including the Transmission Defect and safety risk. Plaintiff and

members of the Classes reasonably relied on Defendant’s knowing, active and

affirmative concealment.

      71.    For these reasons, all applicable statutes of limitation have been tolled

based on the discovery rule and Defendant’s fraudulent concealment and Defendant

is estopped from relying on any statutes of limitations in defense of this action.

VII. CAUSES OF ACTION

                                 COUNT I
               Violation Of The Magnuson-Moss Warranty Act
                          (15 U.S.C. § 2301, et seq.)
(On behalf of the Nationwide Class, or, alternatively, the Michigan Sub-Class)
      72.     Plaintiff realleges and incorporates by reference all paragraphs as

though fully set forth herein.

      73.    This claim is brought on behalf of the Nationwide Class.


                                          37
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.40 Filed 06/18/19 Page 40 of 58




      74.    Plaintiff is a “consumer” within the meaning of the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2301(3).

      75.    GM is a “supplier” and “warrantor” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).

      76.    Class Vehicles are “consumer products” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).

      77.    15 U.S.C. § 2301(d)(1) provides a cause of action for any consumer who

is damaged by the failure of a warrantor to comply with a written or implied warranty.

      78.     GM’s express warranties are written warranties within the meaning of

the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(6). The Class Vehicles’ implied

warranties are covered under 15 U.S.C. § 2301(7).

      79.    GM breached these warranties, as described in more detail above.

Without limitation, the Class Vehicles are equipped with a defective transmission.

The Class Vehicles share a common design defect in that the transmissions are

defectively designed and unsafe, contrary to GM’s representations about its vehicles.

      80.    Plaintiff and the other Class members have had sufficient direct dealings

with either GM or its agents (e.g., dealerships and technical support) to establish

privity of contract with GM. Nonetheless, privity is not required here because Plaintiff

and each of the other Class members are intended third-party beneficiaries of contracts

between GM and its dealers, and, specifically, of GM’s implied warranties. The


                                          38
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.41 Filed 06/18/19 Page 41 of 58




dealers were not intended to be the ultimate consumers of the Class Vehicles and have

no rights under the warranty agreements provided with the Class Vehicles; the

warranty agreements were designed for and intended to benefit the consumers only.

      81.    Affording GM a reasonable opportunity to cure its breach of written

warranties would be unnecessary and futile here. GM has had years to provide a

suitable repair for the Transmission Defect and it has failed to do so.

      82.    At the time of sale or lease of each defective Class Vehicle, GM knew,

should have known, or was reckless in not knowing, of its misrepresentations and

omissions concerning the Class Vehicles’ inability to perform as warranted, but

nonetheless failed to rectify the situation and/or disclose the defective design. Under

the circumstances, the remedies available under any informal settlement procedure

would be inadequate and any requirement that Plaintiff resort to an informal dispute

resolution procedure and/or afford GM a reasonable opportunity to cure its breach of

warranties is excused and thereby deemed satisfied.

      83.    Plaintiff and the other Class members would suffer economic hardship

if they returned their Class Vehicles but did not receive the return of all payments

made by them. Because GM is refusing to acknowledge any revocation of acceptance

and return immediately any payments made, Plaintiff and the other Class members

have not re-accepted their Class Vehicles by retaining them.

      84.    The amount in controversy of Plaintiff’s individual claims meets or


                                          39
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.42 Filed 06/18/19 Page 42 of 58




exceeds the sum of $25. The amount in controversy of this action exceeds the sum of

$50,000, exclusive of interest and costs, computed on the basis of all claims to be

determined in this lawsuit.

       85.    Plaintiff, individually and on behalf of the other Class members, seeks

all damages permitted by law in an amount to be proven at trial.

                                   COUNT II
                Declaratory Judgment Act, 28 U.S.C. §2201, et seq.
                       (On behalf of the Nationwide Class)

       86.    Plaintiff realleges and incorporates by reference all paragraphs as though

fully set forth herein.

       87.    This claim is brought on behalf of the Nationwide Class.

       88.    Declaratory relief is intended to minimize “the danger of avoidable loss

and unnecessary accrual of damages.” 10B Charles Alan Wright, Arthur R. Miller &

Mary Kay Kane, Federal Practice and Procedure § 2751 (4th ed. 2019).

       89.    There is an actual controversy between Plaintiff and the Classes and GM

concerning whether the eight-speed transmissions that GM placed in the defective

Class Vehicles contain a safety defect, whether GM knew about the Transmission

Defect and, if so, how long GM knew of it, whether GM failed to timely notify

Plaintiff and the Classes of the Transmission Defect, and whether GM failed to

institute a timely recall and fix of the issue.

       90.    Pursuant to 28 U.S.C. § 2201, the Court may “declare the rights and legal


                                            40
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.43 Filed 06/18/19 Page 43 of 58




relations of any interested party seeking such declaration, whether or not further relief

is or could be sought.”

       91.    Despite numerous complaints, GM has never admitted that the GM 8L45

and 8L90 transmissions are defective, instead blaming any issues on customer

confusion about how to operate the system.

       92.    As a result of GM’s failure to acknowledge and address the Transmission

Defect, Plaintiff seeks a declaration that the 8L45 and 8L90 transmission systems are

defectively designed. This declaratory relief will generate common answers that will

settle the controversy related to the alleged defective design of the transmissions.

There is an economy to resolving these issues as they have the potential to eliminate

the need for continued and repeated litigation.

                                COUNT III
                            Unjust Enrichment
(On behalf of the Nationwide Class, or, alternatively, the Michigan Sub-Class)

       93.    Plaintiff realleges and incorporate by reference all paragraphs as though

fully set forth herein.

       94.    This Count is brought on behalf of the Nationwide Class, or,

alternatively, the Michigan Sub-Class.

       95.    GM has received and retained a benefit from Plaintiff and the Classes

and inequity has resulted.

       96.    GM has benefitted from selling and leasing the Class Vehicles, whose


                                           41
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.44 Filed 06/18/19 Page 44 of 58




value was artificially inflated by GM’s concealment of the Transmission Defect, at a

profit, whereas Plaintiff and the Classes have overpaid for their Class Vehicles and

have been forced to pay other costs.

      97.    Thus, all members of the Classes conferred a benefit on GM.

      98.    It is inequitable for GM to retain those benefits.

      99.    Plaintiff and members of the Classes were not aware of the true facts

about the Class Vehicles and the Transmission Defect and did not benefit from GM’s

conduct.

      100. GM knowingly accepted the benefits of its unjust conduct.

      101. As a result of GM’s conduct, the amount of its unjust enrichment should

be disgorged, in an amount according to proof.

                                   COUNT IV
               Violation of the Michigan Consumer Protection Act
                       Mich. Comp. Laws § 445.903, et seq.
                      (On behalf of the Michigan Sub-Class)

      102.    Plaintiff realleges and incorporates by reference all paragraphs as

though fully set forth herein.

      103.    Plaintiff brings this Count on behalf of the Michigan Sub-Class.

      104.    Plaintiff and Michigan Sub-Class members are “persons” within the

meaning of Mich. Comp. Laws § 445.902(1)(d).

      105.    The Michigan Consumer Protection Act (“Michigan CPA”) prohibits

“[u]nfair, unconscionable, or deceptive methods, acts, or practices in the conduct of

                                          42
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.45 Filed 06/18/19 Page 45 of 58




trade or commerce . . . .” Mich. Comp. Laws § 445.903(1). GM engaged in unfair,

unconscionable, or deceptive methods, acts or practices prohibited by the Michigan

CPA, including: “(c) Representing that goods or services have … characteristics . . .

that they do not have . . . .;” “(e) Representing that goods or services are of a particular

standard . . . if they are of another;” “(i) Making false or misleading statements of fact

concerning the reasons for, existence of, or amounts of price reductions;” “(s) Failing

to reveal a material fact, the omission of which tends to mislead or deceive the

consumer, and which fact could not reasonably be known by the consumer;” “(bb)

Making a representation of fact or statement of fact material to the transaction such

that a person reasonably believes the represented or suggested state of affairs to be

other than it actually is;” and “(cc) Failing to reveal facts that are material to the

transaction in light of representations of fact made in a positive manner.” Mich. Comp.

Laws § 445.903(1). By failing to disclose and actively concealing that the Defective

Transmissions were not safe, by marketing the Defective Transmissions as safe and

of high quality, and by presenting itself as a reputable manufacturer that valued safety

and stood behind its vehicles after they were sold, GM engaged in deceptive business

practices prohibited by the Michigan CPA.

       106.   GM owed Plaintiff and members of the Michigan Sub-Class an ongoing

duty to disclose the true safety, performance, and reliability of the Class Vehicles, and

the devaluing of safety and performance at GM.


                                            43
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.46 Filed 06/18/19 Page 46 of 58




      107.    In the course of its business, GM willfully failed to disclose and actively

concealed that the Defective Transmissions are unsafe, and otherwise engaged in

activities with a tendency or capacity to deceive. GM also engaged in unlawful trade

practices    by   employing    deception,    deceptive       acts   or   practices,   fraud,

misrepresentations, or concealment, suppression, or omission of any material fact with

intent that others rely upon such concealment, suppression, or omission, in connection

with the sale of the Class Vehicles.

      108.    GM represented that goods or services have sponsorship, approval,

characteristics, uses, and benefits that they do not have.

      109.    GM knew it had installed Defective Transmissions in the Class

Vehicles, and provided, disseminated, marketed, and otherwise distributed uniform

false and misleading advertisements, technical data and other information to

consumers regarding the performance, reliability, quality and nature of the Defective

Transmissions, while knowing they did not function as advertised. GM knew this

since at least 2015 but concealed all of that information.

      110.    GM represented that goods or services were of a particular standard,

quality, or grade, when they were of another.

      111.    GM engaged in unconscionable commercial practices in failing to reveal

material facts and information about the Defective Transmissions, which did, or was

intended to, mislead Plaintiff and the Michigan Sub-Class about facts that could not


                                            44
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.47 Filed 06/18/19 Page 47 of 58




reasonably be known by the consumer.

        112.   GM failed to reveal facts that were material to the transactions in light

of representations of fact made in a positive manner.

        113.   GM caused Plaintiff and the Michigan Sub-Class to suffer a probability

of confusion and a misunderstanding of legal rights, obligations, and/or remedies by

and through its conduct.

        114.   GM deliberately withheld material facts to Plaintiff and the Michigan

Sub-Class with the intent that Plaintiff and the Michigan Sub-Class members rely

upon the omission.

        115. GM made material representations and statements of fact to Plaintiff and

the Michigan Sub-Class members that resulted in Plaintiff and the Michigan Sub-

Class reasonably believing the represented or suggested state of affairs to be other

than what they actually were.

        116. GM intended that Plaintiff and the Michigan Sub-Class rely on its

misrepresentations and omissions, so that Plaintiff and the Michigan Sub-Class

members would purchase or lease Class Vehicles.

        117. Had GM disclosed the omitted material, Plaintiff and the Michigan Sub-

Class would not have purchased or leased Class Vehicles or would have paid less for

them.

        118. The foregoing acts, omissions and practices proximately caused Plaintiff


                                           45
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.48 Filed 06/18/19 Page 48 of 58




and the members of Michigan Sub-Class to suffer actual damages.

       119. GM intentionally and knowingly misrepresented material facts regarding

the Class Vehicle with the intent to mislead Plaintiff and the Michigan Sub-Class.

       120. GM knew or should have known that its conduct violated the Michigan

CPA.

       121. GM’s violations present a continuing risk to Plaintiff and members of

the Michigan Sub-Class as well as to the general public. GM’s unlawful acts and

practices complained of herein affect the public interest.

       122. As alleged above, GM made material statements about the safety and

utility of the Class Vehicles and the GM brand(s) that were either false or misleading.

       123. As a direct and proximate result of GM’s deceptive, misleading, unfair,

or unconscionable practices, as set forth above, Plaintiffs and members of the

Michigan Sub-Class sustained substantial and ascertainable damages in an amount to

be determined at trial, including interest.

       124. As a result of GM’s wrongful conduct, Plaintiff and the Michigan Sub-

Class have been damaged in an amount to be proven at trial, including, but not limited

to, actual damages, punitive damages, equitable relief, deprivation of the benefit of

their bargain, diminution of value, and reasonable attorneys’ fees.




                                              46
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.49 Filed 06/18/19 Page 49 of 58




                                     COUNT V
                           Breach of Express Warranty
                 (Mich. Comp. Laws Ann. §§ 440.2313 and 440.2860)
                       (On behalf of the Michigan Sub-Class)

         125.   Plaintiff realleges and incorporates by reference all paragraphs as

though fully set forth herein.

         126. Plaintiff brings this Count on behalf of himself and the Michigan Sub-

Class.

         127. GM is and was at all relevant times a “merchant” with respect to motor

vehicles under Mich. Comp. Laws Ann. § 440.2104(1) and a “seller” of motor

vehicles under § 440.2313(1).

         128. With respect to leases, GM is and was at all relevant times a “lessor”

with respect to motor vehicles under Mich. Comp. Laws Ann. §§ 440.2803(1)(p), and

440.2860.

         129. The Class Vehicles are and were at all relevant times “goods” within the

meaning of Mich. Comp. Laws Ann. §§ 440.2105(1) and 440.2803(1)(h).

         130. In connection with the purchase or lease of each one of its new vehicles,

GM provides an express warranty for remedying vehicle defect and all towing, parts,

labor needed to correct the defect.

         131. GM’s warranties formed the basis of the bargain that was reached when

Plaintiff and Michigan Sub-Class members purchased or leased their Class Vehicles

equipped with the Defective Transmissions.

                                           47
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.50 Filed 06/18/19 Page 50 of 58




      132. Plaintiff and Michigan Sub-Class members experienced defects within

the warranty period. Despite the existence of warranties, GM failed to inform Plaintiff

and Michigan Sub-Class members that the Class Vehicles were defective, and failed

to fix the Defective Transmissions free of charge.

      133. GM breached the express warranty promising to repair and correct a

manufacturing defect or materials or workmanship of any part supplied by GM. GM

has not repaired or adjusted, and has been unable to repair or adjust, the Class

Vehicles’ materials and workmanship defects related to the Defective Transmissions.

      134. Affording GM a reasonable opportunity to cure its breach of written

warranties would be unnecessary and futile here.

      135. Furthermore, the limited warranty promising to repair and/or correct a

manufacturing defect fails in its essential purpose because the contractual remedy is

insufficient to make Plaintiff and Michigan Sub-Class members whole, and because

GM has failed and/or has refused to adequately provide the promised remedies within

a reasonable time.

      136. Accordingly, recovery by Plaintiff and Michigan Sub-Class members are

not limited to the limited warranty promising to repair and/or correct a manufacturing

defect, and Plaintiff, individually and on behalf of the other Michigan Sub-Class

members, seeks all remedies as allowed by law.

      137. In its capacity as a supplier and/or warrantor, and by the conduct


                                          48
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.51 Filed 06/18/19 Page 51 of 58




described herein, any attempt by GM to limit its express warranties in a manner that

would enforce the 5 year/60,000 mile limit would be unconscionable. GM’s

warranties were adhesive, and did not permit negotiation, or the inclusion of design

defects. GM possessed superior knowledge of the defects in the 8L45 and 8L90

transmissions prior to offering the vehicles equipped with these transmissions for sale.

GM concealed and did not disclose this defect, and GM did not remedy the defect

prior to sale (or afterward). Any effort to otherwise limit liability for the design defect

is null and void.

      138. Also, as alleged in more detail herein, at the time GM warranted and sold

the Class Vehicles, it knew that the Class Vehicles did not conform to GM’s

warranties and were inherently defective and GM wrongfully and fraudulently

concealed material facts regarding its Class Vehicles. Plaintiff and the Michigan Sub-

Class members were therefore induced to purchase or lease the Class Vehicles under

false and/or fraudulent pretenses.

      139. Moreover, the damages flowing from the Class Vehicles cannot be fully

resolved through the limited remedy of replacements or adjustments, as many

incidental and consequential damages have already been suffered due to GM’s

fraudulent conduct as alleged herein. Due to GM’s failure and/or continued failure to

provide such limited remedy within a reasonable time, any limitation on Plaintiff’s

and the Michigan Sub-Class members’ remedies would be insufficient to make


                                            49
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.52 Filed 06/18/19 Page 52 of 58




Plaintiff and the Michigan Sub-Class members whole.

         140. Finally, due to GM’s breach of warranty as set forth herein, Plaintiff and

the Michigan Sub-Class members assert as an additional and/or alternative remedy,

revocation of acceptance of the goods, and for a return to Plaintiff and Michigan Sub-

Class members of the purchase or lease price of all Class Vehicles currently owned or

leased, and for such other incidental and consequential damages as allowed.

         141. GM was provided notice of these issues by numerous complaints filed

against it, including those submitted to NHTSA and the instant Complaint, within a

reasonable amount of time after the defect was discovered.

         142. As a direct and proximate result of GM’s breach of express warranties,

Plaintiff and Michigan Sub-Class members have been damaged in an amount to be

determined at trial.

                                    COUNT VI
                   Breach of Implied Warranty of Merchantability
                           (Mich. Comp. Laws § 440.314)
                       (On behalf of the Michigan Sub-Class)

         143.   Plaintiff realleges and incorporates by reference all paragraphs as

though fully set forth herein.

         144. Plaintiff brings this Count on behalf of himself and the Michigan Sub-

Class.

         145. GM was a merchant with respect to motor vehicles within the meaning

of Mich. Comp. Laws § 440.2314(1).

                                           50
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.53 Filed 06/18/19 Page 53 of 58




       146. Under Mich. Comp. Laws § 440.2314, a warranty that the Class Vehicles

were in merchantable condition was implied by law in the transactions when Plaintiff

purchased or leased the Class Vehicles.

       147. A warranty that the Class Vehicles were in merchantable condition is

implied by law in the instant transactions. These Class Vehicles, when sold and at all

times thereafter, were not in merchantable condition and are not fit for the ordinary

purpose for which cars are used. Specifically, the Class Vehicles are inherently

defective in that the Defective Transmission was not adequately designed,

manufactured, and tested.

       148. GM was provided notice of these issues by complaints lodged by

consumers with NHTSA—which vehicle manufacturers like GM routinely monitor—

before or within a reasonable amount of time after the allegations of the Class Vehicle

defects became public.

       149. As a direct and proximate result of GM’s breach of the warranties of

merchantability, Plaintiff and Michigan Sub-Class members have been damaged in an

amount to be proven at trial.

                                COUNT VII
               Fraud by Omission or Fraudulent Concealment
(On behalf of the Nationwide Class, or, alternatively, the Michigan Sub-Class)
       150. Plaintiff realleges and incorporates by reference all paragraphs as though

fully set forth herein.



                                          51
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.54 Filed 06/18/19 Page 54 of 58




      151. This count is brought on behalf of the Nationwide Class, or,

alternatively, the Michigan Sub-class.

      152. GM intentionally concealed the Defective Transmissions and the above-

described material safety and functionality information, or acted with reckless

disregard for the truth, and denied Plaintiff and members of the Classes information

that is highly relevant to their purchasing and leasing decisions.

      153. GM further affirmatively concealed the Defective Transmissions from

Plaintiff and members of the Classes in advertising and other forms of

communication, including standard and uniform material provided with each car, and

misrepresented that the Class Vehicles it was selling were new, had no significant

defects, and would perform and operate properly when driven in normal usage.

      154. GM knew at the time it actively concealed this information that this

information was material and false.

      155. The Class Vehicles purchased or leased by Plaintiff and the other Class

members were, in fact, defective, unsafe, and unreliable because the Class Vehicles

contained Defective Transmissions, as alleged herein.

      156. GM owed Plaintiff and members of the Classes a duty to disclose the

true safety, performance, and reliability of the Class Vehicles, and the devaluing of

safety and performance at GM, because Plaintiff and the other Class members relied

on GM’s material representations that the Class Vehicles they were purchasing were


                                          52
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.55 Filed 06/18/19 Page 55 of 58




safe and free from defects.

        157. The aforementioned concealment was material because if it had been

disclosed Plaintiff and the other Class members would not have bought or leased the

Class Vehicles, or would not have bought or leased those vehicles at the prices they

paid.

        158. Plaintiff and the other Class members relied on GM’s reputation – along

with GM’s failure to disclose the faulty and defective nature of the Defective

Transmissions – in purchasing or leasing GM’s Class Vehicles.

        159. As a result of their reliance, Plaintiff and the other Class members have

been injured in an amount to be proven at trial, including, but not limited to, actual

damages, their lost benefit of the bargain and overpayment at the time of purchase or

lease and/or the diminished value of their Class Vehicles.

        160. GM’s conduct was knowing, intentional, with malice, demonstrated a

complete lack of care, and was in reckless disregard for the rights of Plaintiff and the

other Class members. Plaintiff and the other Class members are therefore entitled to

an award of punitive damages.

VIII. PRAYER FOR RELIEF

        Plaintiff, individually and on behalf of members of the Classes, respectfully

requests the Court enter judgment in favor of Plaintiff and the Classes and against

Defendant as follows:



                                          53
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.56 Filed 06/18/19 Page 56 of 58




     •     An order certifying this action as a class action pursuant to Rule 23 of
           theFederal Rules of Civil Procedure, declaring Plaintiff as the
           representative of the Class and Sub-Class, and Plaintiff’s counsel as
           counsel for the Class and Sub-Class;

     •     An Order awarding declaratory relief and temporarily and permanently
           enjoining General Motors from continuing the unlawful, deceptive,
           fraudulent, and unfair business practices alleged in this Complaint;

     •     Injunctive and equitable relief in the form of a comprehensive program
           to repair or replace the Defective Transmissions in all Class Vehicles and
           to provide replacement cars of comparable value for use by Class
           Vehicle owners and lessees during repair/replacement, and/or buyback
           all Class Vehicles, and to fully reimburse and make whole all Class and
           Sub-Class members for all costs and economic losses;

     •     A declaration that Defendant is financially responsible for all Class
           notice and the administration of Class relief;

     •     An Order awarding costs, restitution, statutory, actual, exemplary and
           punitive damages, and compensatory damages for economic loss,
           diminished value and out-of-pocket losses, and any and all equitable
           remedies, including, but not limited to, disgorgement in an amount to be
           determined at trial;

     •     An Order awarding any applicable statutory and civil penalties;

     •     A declaration that Defendant is required to engage in corrective
           advertising, including notifying all Class Vehicle owners and lessees not
           to drive Class vehicles until they have been repaired and providing
           information regarding the timeline for repair or replacement of the
           Defective Transmissions in all Class Vehicles;

     •     An Order requiring General Motors to pay both pre- and post- judgment
           interest on any amounts awarded;

     •     An award of costs and attorneys’ fees; and

     •     Such other or further relief as may be appropriate.




                                       54
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.57 Filed 06/18/19 Page 57 of 58




IX.   DEMAND FOR JURY TRIAL

      Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial

by jury of any and all issues in this action so triable of right.


Dated: June 18, 2019                     Respectfully submitted,

                                         /s/ E. Powell Miller
                                         E. Powell Miller (P39487)
                                         Sharon S. Almonrode (P33938)
                                         William Kalas (P82113)
                                         THE MILLER LAW FIRM, P.C.
                                         950 West University Drive, Suite 300
                                         Rochester, MI 48307
                                         Tel: (248) 841-2200
                                         Fax: (248) 652-2852
                                         epm@millerlawpc.com
                                         ssa@millerlawpc.com
                                         wk@millerlawpc.com

                                         Joseph H. Meltzer
                                         Melissa L. Troutner
                                         Natalie Lesser
                                         KESSLER TOPAZ
                                         MELTZER & CHECK, LLP
                                         280 King of Prussia Road
                                         Radnor, PA 19087
                                         Tel.: (610) 667-7706
                                         Fax: (610) 667-7056
                                         jmeltzer@ktmc.com
                                         mtroutner@ktmc.com
                                         nlesser@ktmc.com

                                         GUSTAFSON GLUEK PLLC
                                         Daniel E. Gustafson
                                         Jason S. Kilene
                                         David A. Goodwin


                                           55
Case 2:19-cv-11808-DML-SDD ECF No. 1, PageID.58 Filed 06/18/19 Page 58 of 58




                                   Raina C. Borrelli
                                   Canadian Pacific Plaza
                                   120 S. Sixth St., Suite 2600
                                   Minneapolis, MN 55402
                                   Tel: (612) 333-8844
                                   Fax: (612) 339-6622
                                   dgustafson@gustafsongluek.com
                                   jkilene@gustafsongluek.com
                                   dgoodwin@gustafsongluek.com
                                   rborrelli@gustafsongluek.com

                                   TYCKO & ZAVAREEI LLP
                                   Hassan A. Zavareei
                                   1828 L Street, NW
                                   Suite 1000
                                   Washington, DC 20036
                                   Tel: (202) 973-0900
                                   Fax: (202) 973-0950
                                   hzavareei@tzlegal.com

                                   Attorneys for Plaintiff




                                     56
